DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 8, 10, 12 – 15, and 17 – 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US PGPUB 2017/0126216).
Regarding independent claim 1, Kim discloses a signal measurement apparatus (e.g. Fig. 4A) comprising: an amplifier (e.g. 120) configured to receive a differential voltage signal, amplify the received differential voltage signal, and output the amplified differential voltage signal (e.g. Fig. 6 and paragraph 82); and a controller (e.g. 402) configured to output a control signal to control a switching circuit in response to a signal value of the amplified differential voltage signal satisfying a condition (e.g. paragraphs 8 and 9); wherein the switching circuit is configured to change connections between input terminals of the amplifier and paths along which the differential voltage signal is transmitted, based on the control signal (e.g. paragraphs 8 and 9).
	Regarding independent claim 12 and claim 13, Kim discloses a signal measurement method comprising: transmitting, by a signal measurement apparatus, a current signal to a measurement object (e.g. paragraph 45); receiving, by the signal measurement apparatus, a differential voltage signal induced by the current signal from the measurement object; inputting the received differential voltage signal to an amplifier (e.g. paragraph 45); and changing connections between input terminals of the amplifier and paths along which the differential voltage signal is transmitted, in response to a signal value of an output signal of the amplifier satisfying a condition (e.g. paragraph 46) wherein the changing of the connections comprises changing the connections with a switching circuit positioned between the paths along which the differential voltage signal is transmitted and the amplifier (e.g. paragraphs 8 and 9).
Regarding claim 2, Kim discloses the switching circuit is further configured to reverse the connections based on the control signal (e.g. paragraphs 83 – 85 and Fig. 6).
Regarding claims 3 and 14, Kim discloses the controller is further configured to output a control signal to change a connection of the switching circuit, in response to the signal value of the amplified differential voltage signal reaching a first threshold value (e.g. paragraph 54; the sampler and holder necessarily holds the signal until it reaches a certain level).
Regarding claims 4 and 15, Kim discloses the controller is further configured to output the control signal to change the connection of the switching circuit, in response to the signal value of the output signal of the amplifier reaching the first threshold value and then reaching a second threshold value, wherein the first threshold value and the second threshold value are different values (e.g. paragraphs 68 – 69).
Regarding claims 8 and 17, Kim discloses the controller is further configured to output a control signal to input a reset signal into the input terminals of the amplifier during a time interval after the signal value of the amplified differential voltage signal is sampled (e.g. paragraph 46).
	Regarding claim 10, Kim discloses the time interval is a time interval from a time corresponding to a 180-degree phase of the current source to a time corresponding to a 360-degree phase of the current source (e.g. paragraph 81).
	Regarding claim 18, Kim discloses anon-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the signal measurement method of claim 12 (e.g. paragraph 109).
	Regarding independent claim 19, Kim discloses a signal measurement apparatus (e.g. Fig. 4A) comprising: a receiver configured to receive a measured differential voltage signal (e.g. paragraph 49); a capacitor (e.g. 410) configured to remove a voltage component from the differential voltage signal and output a resultant differential voltage signal (e.g. paragraph 65); a switching circuit configured to receive the resultant differential voltage signal and adjust a polarity of the resultant differential voltage signal (e.g. Fig. 6); and an amplifier configured to receive the adjusted resultant differential voltage signal, amplify the adjusted resultant differential voltage signal, and output the amplified signal (e.g. paragraphs 8 and 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 – 7, 9, 11, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Denison et al. (USPN 9,615,744 – in IDS).
Regarding claims 5 – 7, 9, 11, 16, and 20, Kim discloses the claimed invention except for a counter and a chopper circuit.  These are well known in the art.
Denison teaches a chopper stabilized instrumentation amplifier for signal measurement (e.g. ABSTRACT) that includes a chopper circuit as claimed (e.g. column 7, line 40 – column 2, line 22).  The chopper circuit necessarily determines when the singal reaches a threshold by cutting out the low frequency noise.  
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the circuitry as taught by Kim with the chopper circuit as taught by Denison, since such a modification would provide the predictable results of providing a signal that is not corrupted by noise components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792